OFFICE OF THE AlTORNEY GENERAL           OF TEXAS
                        AUSTIN




Eonoreblo John A. Shook
CrMin8l  NatMat    httomey
San A8toRi4, to%88

Ekar sir1             Attentloar   1QI. Jay




                                              ‘ th8 opeF8t1on of
                                              the al-      of




                                          Statutea, providest




                             n 18, of the Constitutloa of ~wc.ae,
                              oounty 0d6Wme~,        %ith the
                             offtioeo, rtmll oompmo the oounty
                              8hal.lexeawCQ18eauab pouelrrand
                                  Snow, aa la oonlemed by
                                  f
Hon. John R. Shook, P-0                    P


                   Artiale 1603, Verntmgs Oivll Statutm,                                          pravidasg
                       "The oouaty oomlssloae~s oowt o? osah oounty,
           as soon as prsaticabloattor the estsbl%sbmsnto?
           a aaunty setat, or sit* its rsmoal ?roa ane plaas
           to    snothor,    shall pwride                 a eourt lwwe aad jau
           ?OP    the   aouaty,  and 4rfl088                   for        oounty         orru~~
           at suoh aouaty seat ud                     keep      the saw                  in good ~~pallr.'

         Art3010 @I)l, subdivlsloa7, pmvldes that the
ooaaieslone~saourt shsll p#cwido nnd ksep in npalz aowrt
howea, Jails aad all neausary publla butldiaga.
          Artiols 6872, sup&s, is fouad aadl?ied %n tbs Rsvlnd
Statutes o? Texas, 1879, uade~ Title 76 relating to publla
buUd.@s and gmtmds, u Artlale 3676, sad is brou@t famml,
lnaorpamtsd in Vezwm~s Statutes Mthout any ahsngs in its
l-&w&P.
         Your rsqwst neasss8Nly eelIs for s 04nstru4tlonof
the f4~0golng authorities. In the qwstian submittsd, you we
the VOW   "superviseand aontFol.a These vorda are often wed
synosymowly, tit& the vard la o a t.rde?lned
                                      o l*   by 'Webster'sAev
fnternational           Dioti4aaFy a8 the Qot of eJcePoising
                        lnflwnaa over todomlnatet    regulate;
%ixg                       %i?uttcm,                 to ourbg 1ui joott                     ,..”
                                                                                             6872, supm,
                                                                                th ele~ise           o f p o ver s
     ia the
vested                                                         g2wtsd to the o~rrionew
~awtov6~oouDtyjqept~~                                it   i8    belSwedtb*tthev4pds
 0haPge”     'oontrol
                  ud                   u       wed  r4114wed
                                                          in     tilllo      rtrtllte,        aAn&

bY the restrioting l,angm@, 'Oublb~ $4 swh Psptf4ns     as
a3 ooldsai4aer8 oourt   "a3            vere us0 in a restrlo-
tive 8ens0, vtth the v4a-d a~   m tsehag "a duty 4~ obl:ppation.”
         aouv~ea T*ivWotioaaaq, Srd Rd., D* 459, define8
“O~P&’ m 8    duty of oblQ8tloa btposed upon somspsmoa . . .
an UadU~      to kssp ths 6urrtodXa? another psmoo'r gaods.a
                                                                                                                                     79




        A~tielo 5, Seation   18 of the Constltutlan,oon?errIng
wan ~mitsisrionsro oourts the power and fuModiotisn 4~4~ all




        trQlhd          by     say       judi3ial          trm.kwdJ             in     th*    sbsewe             Of
        fPoud, oorPuption,4P uarair daalIng.w 7 Eao. or
        -8   966.
                  Xt Vu          held in &dSOn v. i'&Wshrrt(at. Cit.                                             App.),

118   &t.tf,     (26)    &I,            that        the   Oormi88hWF8                  e-t,            b&I&$       0-d

vith the duty O? p~vidin(l a 40wth4usa, bar at 1Oaot ImPlied
authority ta rsgulat, ths wo thereof vIthfn naoumble baunda.
                  It has general4 been reo4/gnlJsedt-t                                                           the           mr-
iow      sottatie8 et            this         state       that        the    miatmkknc%eJ                mp*i*            ad

                            and Jsilo (Art. 5ll3, V.A.U.S.),
upkeep af oouaty oO\Urtbousss
th* o@oymnto?     Ja&tossand extnlab4rlnandab4utths
04taWwum   awl pWse0,   Nl
On the athop hand, the
UtQ duty Of Sa?akSSPlll&
tb o pepox-ty In th el4na
keys snd sass that all mso4aable
btorde*ef theoomIsaiwers
and aot viofirted.




fo R I*r
     o p ia rioea
                a der
                   W th
                      edlo
                         depsrtasnt wo+%i%al&w4h
                                     vler
‘7,    19&        urd VPitten                  by Bonorable                 3, ?r.   taowyJ             t&W rttemy
~llbaulo?Texu,?ound     inthsboumIreportoa8trpZnio~                                                                        o?
thy Attorney oan~ral of~exas, 1W1-l6, P. 96.
                                                                      80

Eon. &hn R. ShOokI m    t                                         r




          wa derth efOwg 4 inglutbritie8J  it $8 thorMore
the o p la lo  n dspertmsnt that ths oomioslmers oourt
            e? this
or a aounty haa the pavep and auttmlty to sup6rvIee and
oonW41 the araintsmnos of ooua%houaea, Int2ludingthe ?urnIoh-
lag or 1   ts, heat mid p-over, the opwation o? elevators,
        T amIng of tha PwpLtoOS~ In so ?aF as saw is neass-
and the o
sary Ia the sxa~lloe tharso?, by ~gulatlono vhioh are resson-
lblsi


                                    Yours very truly
                                 ATTORSS!i   i3ERERAX, OB TEXAS